            Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 COMPUTER CIRCUIT OPERATIONS LLC,

                                        Plaintiff,            Case No.: 6:21-cv-00136

                        v.

 BROADCOM INC. AND BROADCOM
 CORP.,
                                                               Jury Trial Demanded
                                     Defendants.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Computer Circuit Operations LLC (“CCO”) hereby files Complaint for patent

infringement against Defendants Broadcom Inc. and Broadcom Corp. (collectively, “Broadcom”

or “Defendants”) and alleges as follows:

                                            PARTIES

       1.       Plaintiff CCO is a limited liability company organized and existing under the laws

of the State of New York, having its principal place of business at 1629 Sheepshead Bay Road,

Floor 2, Brooklyn, New York, 11235.

       2.       Broadcom Inc. is a corporation organized under the laws of the State of Delaware,

and may be served with process through its registered agent, Corporation Service Company

located at 251 Little Falls Drive, Wilmington, Delaware, 19808.

       3.       Broadcom Corp. is a corporation organized under the laws of the State of

California, and may be served with process through its registered agent, Corporation Service

Company d/b/a/ CSC-Lawyers Incorporating Service Company at 211 East 7th Street, Suite 620,

Austin, Texas, 78701-3218.


                                                 1
             Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 2 of 19




        4.       On information and belief, Broadcom Corp. is a wholly owned subsidiary of

Broadcom Inc. and is a part of the same corporate structure and distribution chain for the

making, selling, offering to sell, selling, and using of the infringing devices in the United States,

including in the State of Texas and this judicial district.

        5.       On information and belief, Defendants further share the same ownership,

management, advertising platforms, facilities, distribution chains and platforms, infringing

product lines, and products involving relevant technologies. Even Broadcom’s website states,

for example, that the “term ‘Broadcom’ refers to Broadcom Inc. and/or its subsidiaries.” Ex. 24

(Broadcom.com website).

        6.       On information and belief, Defendants operate as a unitary business and are

jointly and severally liable for the acts of patent infringement alleged herein.

                                  JURISDICTION AND VENUE

        7.       This is an action under the patent laws of the United States, 35 U.S.C. §§ 1, et

seq., for infringement by Broadcom of claims of U.S. Patent Nos. 6,480,021; 7,107,386;

7,278,069; and 7,426,603 (“the Patents-in-Suit”).

        8.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        9.       Broadcom is subject to personal jurisdiction of this Court because, inter alia, on

information and belief, independently and/or via its agents, (i) Broadcom maintains several

office locations in the State of Texas; (ii) Broadcom has done and continues to do business in the

State of Texas; (iii) Defendants have committed and continue to commit acts of patent

infringement in the State of Texas, including making, using, offering to sell, selling, and/or

importing infringing products into Texas, including by Internet sales and sales via retail and




                                                   2
         Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 3 of 19




wholesale stores, inducing others to commit acts of patent infringement in Texas, and/or

committing a least a portion of any other infringements alleged herein in Texas; and/or (iv)

Broadcom places its products in the stream of commerce with intent or knowledge that those

products would end up in Texas.

       10.     Venue is proper in this district under 28 U.S.C. § 1400(b) because (i) Broadcom

has committed and continues to commit acts of patent infringement by, inter alia, offering for

sale and selling, on their own and as part of a device, infringing Broadcom products; and (ii) has

regular and established places of business in this district, including at 2901 Via Fortuna Drive,

Austin, Texas 78746 and 810 Hesters Crossing Rd, Round Rock, TX 78681.

                                        BACKGROUND

       11.     On November 12, 2002, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 6,480,021 (“the ’021 Patent”), entitled “Transmitter Circuit

Comprising Timing Deskewing Means.”

       12.     Alexander Roger Deas, Vasily Grigorievich Atyunin, and Igor Anatolievich

Abrossimov, invented the technology claimed in the ’021 Patent.

       13.     On September 12, 2006, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 7,107,386 (“the ’386 Patent”), entitled “Memory Bus Arbitration

Using Memory Bank Readiness.”

       14.     Stephen Clark Purcell and Scott Kimura invented the technology claimed in the

’386 Patent.

       15.     On October 2, 2007, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 7,278,069 (“the ’069 Patent”), entitled “Data Transmission

Apparatus For High-Speed Transmission Of Digital Data and Method For Automatic Skew




                                                 3
            Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 4 of 19




Calibration.”

          16.   Igor Anatolievich Abrosimov, Vasily Grigorievich Atyunin, Alexander Roger

Deas, and Ilya Vasilievich Klotchkov invented the technology claimed in the ’069 Patent.

          17.   On September 16, 2008, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 7,426,603 (“the ’603 Patent”), entitled “Memory Bus Arbitration

Using Memory Bank Readiness.”

          18.   Stephen Clark Purcell and Scott Kimura invented the technology of the ’603

Patent.

          19.   CCO is the assignee and owner of the right, title, and interest in and to the

Patents-in-Suit, including the right to assert all causes of action arising under said patents and the

right to any remedies for infringement.

                                              NOTICE

          20.   By letter dated November 30, 2020, CCO notified Broadcom of the existence of

the Patents-in-Suit, and of infringement of each of the Patents-in-Suit by Broadcom. CCO’s

letter identified exemplary infringing Broadcom products and an exemplary infringed claim for

each of the Patents-in-Suit. CCO’s November 30, 2020 letter invited Broadcom to hold a

licensing discussion with CCO. Broadcom received the November 30, 2020 letter on December

10, 2020. As of the date of this Complaint, CCO has not received a response from Broadcom.

                                           LICENSING

          21.   As of the time of this Complaint, CCO has entered into licensing agreements

relating to the Patents-in-Suit with at least Arastu Systems, NVIDIA, Qualcomm, Via

Technologies, Rockchip, and Socionext.




                                                  4
          Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 5 of 19




                    COUNT I: INFRINGEMENT OF THE ’021 PATENT

       22.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       23.     On information and belief, Broadcom has infringed the ’021 Patent pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,

selling in the United States, or importing into the United States processors, microcontrollers, and

Systems-on-Chip that include DDR3, DDR3L, DDR4, LPDDR2, and/or LPDDR4 memory

controller systems (“DDR Controller”) (collectively, “Accused Broadcom Products”).

       24.     On information and belief, Broadcom has infringed at least claim 11 of the ’021

Patent by performing a method of eliminating skew caused by inter-symbol interference and

cross-talk influence in the transmission line for high-speed transmission of digital data by

modifying delays at each DQ line of an exemplary DDR Controller, such as an LPDDR4

Controller incorporated in the infringing Broadcom products, including during regular operation

and during development, design, testing, and verification of the Accused Broadcom Products, in

part because they operate with the guidance of the JEDEC Standard, which supports DQS-DQ

training. See Ex. 1 (Broadcom BCM68650 SoC); Ex. 5 at 195 (JEDEC Standard, LPDDR4,

JESD209-4B, Feb. 2017). JEDEC LPDDR4 supports two modes of training, which include

command-based FIFO WR/RD with user patters and an internal DQS clock-tree oscillator to

determine the need for and the magnitude of required training. Ex. 5 at 195 (JEDEC Standard,

LPDDR4, JESD209-4B, Feb. 2017).

       25.     On information and belief, Broadcom’s SoC’s further include a Cadence Denali

DDR Memory Controller System, which supports at least LPDDR4 training with write-leveling

and data-eye training as well as per-bit deskew on read and write datapath. See Ex. 12 at 1-2

(Denali High-Speed DDR PHY IP for TSMC 22ULP, Design IP DATASHEET, Cadence, Mar.




                                                  5
         Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 6 of 19




2020); Ex. 15 (openwrt.org website page); Ex. 16 (anandtech.com website page). Cadence

Denali DDR memory controller system includes per-bit deskew on read and write datapath as

one of its key features. See Ex. 12 at 1-2 (Denali High-Speed DDR PHY IP for TSMC 22ULP,

Design IP DATASHEET, Cadence, Mar. 2020).

       26.     On information and belief, the Broadcom DDR Controllers continuously transmit

data through each transmission line, such as DQ transmission line, provided by at least one

driver. See Ex. 12 at 1-2 (Denali High-Speed DDR PHY IP for TSMC 22ULP, Design IP

DATASHEET, Cadence, Mar. 2020) (describing a memory controller interface); Ex. 10 at 35, 37

(Cadence Design IP PHY User’s Manual, Nov. 2011) (describing a bidirectional data line to the

memory devices); Ex. 13 at 67 (C. Kim et al., High-Bandwidth Memory Interface) (Outlining a

DQ/DQS data transmission interface). Per LPDDR4 JEDEC standard that the Broadcom DDR

controller complies with, “[u]p to 5 consecutive MPC [Write DQ FIFO] commands with user

defined patterns may be issued to the SDRAM to store up to 80 values (BL x5) per pin that can

be read back via the MPC [Read DQ FIFO] command.” Ex. 5 at 195 (JEDEC Standard,

LPDDR4, JESD209-4B, Feb. 2017).

       27.     On information and belief, Broadcom DDR Controllers measure a skew for the

transmitted DQ bit patterns by training write boundaries of a data eye during write leveling. Ex.

5 at 195 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017) (“After writing data to the

SDRAM with the MPC [Write DQ FIFO] command, the data can be read back with the MPC]

[Read DQ FIFO] command and results compared with ‘expect’ data to see if further training

(DQ delay) is needed.”). Further, as stated above, the High-Speed DDR PHY in Broadcom DDR

Controllers includes a per-bit deskew process on read and write datapath, which would naturally

involve measuring a skew. Ex. 12 at 1 (Denali High-Speed DDR PHY IP for TSMC 22ULP,




                                                6
          Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 7 of 19




Design IP DATASHEET, Cadence, Mar. 2020).

       28.     On information and belief, the Broadcom DDR Controller records and stores

information on skew caused by inter-symbol interference and cross-talk influence in the DQ

transmission lines for at least one data pattern transmitted through the transmission line. The

JEDEC LPDDR4 standard, implemented in Broadcom DDR Controllers, encompasses guidance

on recording, storing, and reading of information. Ex. 5 at 195 (JEDEC Standard, LPDDR4,

JESD209-4B, Feb. 2017). Specifically, “[a]fter writing data to the SDRAM with the MPC

[Write DQ FIFO] command, the data can be read back with the MPC [Read DQ FIFO] command

and results compares with ‘expect’ data to see if further training (DQ Delay) is needed.” Id. See

also Ex. 23 (Intel.cn website) (discussing Write DQ ISI/crosstalk).

       29.     On information and belief, the Broadcom DDR Controller generates and applies a

correction to the timing position of a signal transition between two logical levels, the correction

being generated on the basis of the information stored in the storage means, so as to compensate

for the above skew. Ex. 5 at 195, 200 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017).

(Outlining the process of generating and applying a correction to the timing position of a signal).

On information and belief, Broadcom has induced, and continues to induce, infringement of the

’021 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly inducing, directing,

causing, and encouraging others, including, but not limited to, its customers and end users, to

make, use, sell, and/or offer to sell in the United States, and/or import into the United States,

products that incorporate a DDR Controller.

       30.     Broadcom had the knowledge of the ’021 Patent, at least from the time of

receiving CCO’s November 30, 2020 notice letter, and acted with specific intent to encourage its

customers and end users to make, use, sell, and/or offer to sell in the United States and/or import




                                                  7
          Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 8 of 19




into the United States the infringing instrumentalities described above, including by providing

DDR Controllers, corresponding technical documentation, and assisting customers with

integrating, testing, and verification thereof.

        31.     On information and belief, Broadcom has committed the foregoing infringing

activities without a license.

        32.     On information and belief, Broadcom’s infringing activities commenced within

six years prior to the filing of this complaint, entitling CCO to past damages.

        33.     On information and belief, Broadcom knew the ’021 Patent existed, knew of its

claims, and knew of Broadcom’s infringing products while committing the foregoing infringing

acts, thereby willfully, wantonly, and deliberately infringing the ’021 Patent.

                    COUNT II: INFRINGEMENT OF THE ’386 PATENT

        34.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

        35.     On information and belief, Broadcom has infringed the ’386 Patent pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,

selling in the United States or importing into the United States the Accused Broadcom Products.

        36.     For example, on information and belief, Broadcom has infringed at least claim 1

of the ’386 Patent by making, using, selling, or offering for sale in the United States, or

importing into the United States apparatus adapted to send a plurality of memory transactions

over a memory bus to a memory having a plurality of memory banks, such as BCM5871X Series

Processors. See, e.g., Ex. 2 (BCM5871X Series Processors); Ex. 2 at 1-2 (BCM5871X Series

Processors, BROADCOM STRATAGX, 2014); Ex. 1 (BCM68650 SoC); Ex. 3 (BCM2837

SoC); Ex. 15 (openwrt.org website page); Ex. 16 (anandtech.com website page); Ex. 11 at 5

(Cadence DDR Controller, Product Datasheet, Dec. 2017) (describing controller structure); Ex.




                                                  8
         Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 9 of 19




11 at 9, 10, 12, 14 (Cadence Denali DDR Controller, Product Datasheet, Dec. 2017) (describing

controller structure, transaction processing, and paging policy); Ex. 18 (raspberrypi.org website

page); Ex. 11 at 12, 17 (Cadence Denali DDR Controller, Product Datasheet, Dec. 2017)

(discussing transaction processing); Ex. 6 at 15-16 (JEDEC Standard, DDR3 SDRAM, JESD79-

3C, Nov. 2008); Ex. 7 at 7 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 4 at

12 (JEDEC Standard, LPDDR2, JESD209-2B, Feb. 2010); Ex. 5 at 19 (JEDEC Standard,

LPDDR4, JESD209-4B, Feb. 2017).

       37.     On information and belief, the DDR Controller comprises a queue comprising a

plurality of request stations, wherein each of the plurality of memory transactions is stored in one

of the request stations and is addressed to one of the plurality of memory banks. Ex. 11 at 11-14,

20 (Cadence Denali DDR Controller, Product Datasheet, Dec. 2017) (describing the command

queue, command selection logic, transaction processing, and address mapping); Ex. 6 at 33

(JEDEC Standard DDR3 SDRAM JESD79-3C (Revision of Jesd79-3B, April 2008)); Ex. 7 at 24

(JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 4 at 145 (JEDEC Standard,

LPDDR2, JESD209-2B, Feb. 2010); Ex. 5 at 246 (JEDEC Standard, LPDDR4, JESD209-4B,

Feb. 2017).

       38.     On information and belief, the DDR Controller includes an arbiter, such as the

memory controller IP block, coupled to each of the plurality of request stations, adapted to select

any of the plurality of memory transactions. Ex. 11 at 12-13 (Cadence Denali DDR Controller,

Product Datasheet, Dec. 2017) (describing command selection logic that determines the method

of pulling commands from the queue for running).

       39.     On information and belief, the arbiter of the DDR Controller is configured to

generate a plurality of bank readiness signals, such as following the submission of an activate




                                                 9
         Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 10 of 19




command to the DDR memory, each bank readiness signal indicating the readiness of one of the

plurality of memory banks to accept a memory transaction, and, based on the bank readiness

signals, is configured to select one of the memory transactions for transmission over the memory

bus. See Ex. 11 at 12 (Cadence Denali DDR Controller, Product Datasheet, Dec. 2017)

(describing command selection logic that determines the method of pulling commands from the

queue for running and transaction processing logic that is used to process the commands in the

command queue); Ex. 6 at 18, 55 (JEDEC Standard, DDR3 SDRAM JESD79-3C (Revision of

Jesd79-3B, April 2008)) (describing ACTIVE command); Ex. 7 at 9, 82 (JEDEC Standard,

DDR4 SDRAM, JESD79-4, Sept. 2012) (same); Ex. 4 at 18, 79 (JEDEC Standard, LPDDR2,

JESD209-2B, Feb. 2010) (same); Ex. 5 at 18, 58 (JEDEC Standard, LPDDR4, JESD209-4B,

Feb. 2017) (same).

       40.     On information and belief, Broadcom has induced, and continues to induce,

infringement of the ’386 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly

inducing, directing, causing, and encouraging others, including, but not limited to, its customers

and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the

United States, the Accused Broadcom Products that incorporate DDR Controllers. Broadcom

had the knowledge of the ’386 Patent, at least from the time of receiving CCO’s November 30,

2020 notice letter, and acted with specific intent to encourage its customers and end users to

make, use, sell, and/or offer to sell in the United States and/or import into the United States the

infringing instrumentalities described above, including by providing the DDR Controller,

corresponding technical documentation, and assisting customers with integrating, testing, and

verification thereof.

       41.     On information and belief, Broadcom has committed the foregoing infringing




                                                 10
         Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 11 of 19




activities without a license.

        42.     On information and belief, Broadcom’s infringing activities commenced within

six years prior to the filing of this complaint, entitling CCO to past damages.

        43.     On information and belief, Broadcom knew the ’386 Patent existed, knew of its

claims, and knew of Broadcom infringing products while committing the foregoing infringing

acts, thereby willfully, wantonly, and deliberately infringing the ’386 Patent.

                   COUNT III: INFRINGEMENT OF THE ’069 PATENT

        44.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

        45.     On information and belief, Broadcom has infringed the ’069 Patent pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,

selling in the United States, or importing into the United States the Accused Broadcom Products.

        46.     For example, on information and belief, Broadcom has infringed at least claim 12

of the ’069 Patent by performing a method for automatic skew calibration of a transmission

apparatus for high speed transmission of digital data, including during development, design,

testing, and verification of the Accused Broadcom Products, which include a DDR Controller,

such as a DDR3, DDR3L, DDR4 and LPDDR4 memory controller, that automatically calibrates

skew, such as in the BCM5871X Series Processors. See Ex. 2 at 1-2 (BCM5871X Series

Processors, BROADCOM STRATAGX, 2014); Ex. 1 (BCM68650 SoC); Ex. 15 (openwrt.org

website page); Ex. 16 (anandtech.com website page); Ex. 11 at 5 (Cadence DDR Controller,

Product Datasheet, Dec. 2017); Ex. 12 at 1-2 (Denali High-Speed DDR PHY IP for TSMC

22ULP, Design IP DATASHEET, Cadence, Mar. 2020); Ex. 10 at 39, 51, 134 (Cadence Design

IP PHY User’s Manual, Nov. 2011); Ex. 13 at 67 (C. Kim et al., High-Bandwidth Memory

Interface) (Outlining a DQ/DQS data transmission interface).




                                                  11
         Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 12 of 19




       47.        The DDR Controller initiates Write Leveling and Read Optimization via the PHY,

which comprises a transmitter and the receiver. Ex. 11 at 31, 33 (Cadence DDR Controller,

Product Datasheet, Dec. 2017); Ex. 12 at 1 (Denali High-Speed DDR PHY IP for TSMC 22ULP,

Design IP DATASHEET, Cadence, Mar. 2020); Ex 10 at 18-19 (DDR PHY Interface, DFI 4.0

Specification).

       48.        The DDR Controller calibrates registers of the receiver, such as DQ and DQS

receiver registers, in relation to a reference clock edge. See Ex. 12 at 2 (Denali High-Speed

DDR PHY IP for TSMC 22ULP, Design IP DATASHEET, Cadence, Mar. 2020); Ex. 10 at 37-

39, 134 (Cadence Design IP PHY User’s Manual, Nov. 2011) (describing the initialization

procedure and outlining the timing block); Ex. 9 at 16, 147 (DDR PHY Interface, DFI 4.0

Specification) (describing that the frequency ratio depends on the relationship of the reference

clocks for the MC and the PHY as well as gate training and data eye training).

       49.        The DDR Controller calibrates propagation delays of registers of the transmitter,

using the calibrated registers of the receiver, such as the registers calibrated to receive the

samples of CK_t – CK_c during write leveling. Ex. 10 at 33, 39, 40-41, 139-141 (Cadence

Design IP PHY User’s Manual, Nov. 2011) (describing timing blocks, write leveling, and write

path); Ex. 9 at 57, 146-147, 190 (DDR PHY Interface, DFI 4.0 Specification) (describing write

leveling operations and read training as well as gate training and data eye training); Ex. 7 at 31

(JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012) (describing adjustable delay setting);

Ex. 6 at 42 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008) (same); Ex. 5 at 186

(JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017) (describing mode register write-WR

leveling mode and write leveling procedure); Ex. 12 at 2 (Denali High-Speed DDR PHY IP for

TSMC 22ULP, Design IP DATASHEET, Cadence, Mar. 2020) (describing DDR PHY IP




                                                  12
         Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 13 of 19




architecture as well as data slice and address/control slices).

       50.     On information and belief, the DDR Controller’s calibration is performed by

measuring time offsets between different signals that form a communication channel, including

the DQS_t-DQS-c and CK_t-CK_c signals, for a plurality of data patterns, such as DQS_t –

DQS_c patterns with variable delays. Ex. 7 at 30-31, 33 (JEDEC Standard, DDR4 SDRAM,

JESD79-4, Sept. 2012) (describing DQS_t – DQS_c delays by the controller to achieve a certain

parameter); Ex. 6 at 40, 42-43 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008)

(describing DQS – DQS# controller delays to achieve a certain parameter); Ex. 5 at 186, 244

(JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017) (describing mode register write-WR

leveling mode and write leveling procedure as well as input clock stop and frequency change);

Ex. 10 at 33; Ex. 12 at 1-2 (Denali High-Speed DDR PHY IP for TSMC 22ULP, Design IP

DATASHEET, Cadence, Mar. 2020) (describing data eye training and per-bit deskew on read

and write datapath as key features); Ex. 9 at 190 (DDR PHY Interface, DFI 4.0 Specification)

(describing write DQ training).

       51.     On information and belief, the DDR Controller applies the measured time offsets

to compensate for the inter-signal skew by performing relative alignment of the measured offsets

to a main clock edge. See Ex. 7 at 32-33 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept.

2012) (describing the controller locking DQS_t – DQS_c setting to achieve write leveling); Ex. 6

at 42-43 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008) (describing the controller

locking DQS – DQS# delay setting to achieve write leveling); Ex. 5 at 186 (JEDEC Standard,

LPDDR4, JESD209-4B, Feb. 2017) (describing mode register write-WR leveling mode and

write leveling procedure); Ex. 12 at 1-2 (Denali High-Speed DDR PHY IP for TSMC 22ULP,

Design IP DATASHEET, Cadence, Mar. 2020) (outlining deskewing); Ex. 10 at 39, 51 (Cadence




                                                  13
         Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 14 of 19




Design IP PHY User’s Manual, Nov. 2011) (describing write path timing).

        52.     On information and belief, Broadcom has induced, and continues to induce,

infringement of the ’069 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly

inducing, directing, causing, and encouraging others, including, but not limited to, its customers

and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the

United States, the Accused Broadcom Products that incorporate the DDR Controller. Broadcom

had the knowledge of the ’069 Patent, at least from the time of receiving CCO’s November 30,

2020 notice letter, and acted with specific intent to encourage its customers and end users to

make, use, sell, and/or offer to sell in the United States and/or import into the United States the

infringing instrumentalities described above, including by providing the DDR Controller,

corresponding technical documentation, and assisting customers with integrating, testing, and

verification thereof.

        53.     On information and belief, Broadcom has committed the foregoing infringing

activities without a license.

        54.     On information and belief, Broadcom’s infringing activities commenced within

six years prior to the filing of this complaint, entitling CCO to past damages.

        55.     On information and belief, Broadcom knew the ’069 Patent existed, knew of its

claims, and knew of Broadcom infringing products while committing the foregoing infringing

acts, thereby willfully, wantonly, and deliberately infringing the ’069 Patent.

                        COUNT IV: INFRINGEMENT OF THE ’603 PATENT

        56.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

        57.     On information and belief, Broadcom has infringed the ’603 Patent pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,




                                                  14
          Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 15 of 19




selling in the United States or importing into the United States the Accused Broadcom Products.

         58.   For example, on information and belief, Broadcom has infringed at least claim 16

of the ’603 Patent by performing a method of using a multiplexer to manage the transmission of

a plurality of memory transactions to a memory having a plurality of memory banks, including

during development, design, testing, and verification of the Accused Broadcom Products, which

include DDR Controllers, such as a DDR3, DDR3L, DDR4, LPDDR2, and LPDDR4. Ex. 2 at

1-2 (BCM5871X Series Processors, BROADCOM STRATAGX, 2014); Ex. 1 (BCM68650

SoC); Ex. 3 (BCM2837 SoC); Ex. 18 (raspberrypi.org website page); Ex. 15 (openwrt.org

website page); Ex. 16 (anandtech.com website page).

         59.   On information and belief, the multiplexer used by the Broadcom DDR Controller

comprises a plurality of multiplexer inputs for receiving the plurality of memory transactions and

a multiplexer output for sending each of the plurality of memory transactions to the memory.

Ex. 19 at 16 (Cadence, FD-SOI: Ecosystem and IP Design) (outlining plurality of inputs); Ex. 11

at 12; Ex. 6 at 15 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008); Ex. 7 at 7

(JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 4 at 12 (JEDEC Standard,

LPDDR2, JESD209-2B, Feb. 2010); Ex. 5 at 9 (JEDEC Standard, LPDDR4, JESD209-4B, Feb.

2017).

         60.   On information and belief, the Broadcom DDR Controller receives a plurality of

memory transactions at the multiplexer inputs, wherein each memory transaction is addressed to

a corresponding memory bank, in accordance with the respective JEDEC standards for each

DDR Controller. Ex. 11 at 12, 14 (Cadence Denali DDR Controller, Product Datasheet, Dec.

2017); Ex. 6 at 33 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008); Ex. 7 at 24

(JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 4 at 145; Ex. 5 at 246 (JEDEC




                                               15
         Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 16 of 19




Standard, LPDDR4, JESD209-4B, Feb. 2017).

       61.     On information and belief, the Broadcom DDR Controller associates a priority

with each received memory transaction. Ex. 11 at 9, 12, 20 (Cadence Denali DDR Controller,

Product Datasheet, Dec. 2017) (describing DDR controller structure including command

selection logic and placement logic).

       62.     On information and belief, the DDR Controller generates a plurality of bank

readiness signals indicating the readiness of each memory bank available to accept a memory

transaction, wherein the plurality of bank readiness signals are based on the plurality of memory

transactions at the multiplexer inputs and the multiplexer output, in accordance with the

respective JEDEC standards for each DDR Controller. See Ex. 11 at 12 (Cadence Denali DDR

Controller, Product Datasheet, Dec. 2017) (describing command selection logic and transaction

processing); Ex. 6 at 18, 55 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008)

(describing the ACTIVATE command); Ex. 7 at 9, 82 (JEDEC Standard, DDR4 SDRAM,

JESD79-4, Sept. 2012); Ex. 4 at 18, 79 (JEDEC Standard, LPDDR2, JESD209-2B, Feb. 2010);

Ex. 5 at 58 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017) (describing the ACTIVATE

command).

       63.     On information and belief, the Broadcom DDR Controller sends each of the

plurality of memory transactions to its corresponding memory banks via the multiplexer output

based on the associated priorities and the bank readiness signals. Ex. 11 at 12 (Cadence Denali

DDR Controller, Product Datasheet, Dec. 2017) (describing command selection logic and

transaction processing); Ex. 20 (community.cadence.com website page); Ex. 21 at 2 (Denali

Controller IP for DDR); Ex. 22 (chipestimate.com website page).

       64.     On information and belief, the Broadcom DDR Controller prioritizes each




                                                16
         Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 17 of 19




memory transaction based on the memory transaction’s position in a queue. Ex. 11 at 12

(Cadence Denali DDR Controller, Product Datasheet, Dec. 2017) (command selection logic).

        65.     On information and belief, Broadcom has induced, and continues to induce,

infringement of the ’603 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly

inducing, directing, causing, and encouraging others, including, but not limited to, its customers

and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the

United States, Accused Broadcom Products that incorporate the DDR Controller. Broadcom had

the knowledge of the ’603 Patent, at least from the time of receiving CCO’s November 30, 2020,

notice letter, and acted with specific intent to encourage its customers and end users to make,

use, sell, and/or offer to sell in the United States and/or import into the United States the

infringing instrumentalities described above, including by providing the DDR Controller,

corresponding technical documentation, and assisting customers with integrating, testing, and

verification thereof.

        66.     On information and belief, Broadcom has committed the foregoing infringing

activities without a license.

        67.     On information and belief, Broadcom’s infringing activities commenced within

six years prior to the filing of this complaint, entitling CCO to past damages.

        68.     On information and belief, Broadcom knew the ’603 Patent existed, knew of its

claims, and knew of Broadcom’s infringing products while committing the foregoing infringing

acts, thereby willfully, wantonly, and deliberately infringing the ’603 Patent.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff CCO prays for the judgment in its favor against Broadcom, and

specifically, for the following relief:




                                                  17
         Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 18 of 19




    A. Entry of judgment in favor of CCO against Broadcom on all counts;

    B. Entry of judgment that Broadcom has infringed the Patents-in-Suit;

    C. Entry of judgment that Broadcom’s infringement of the Patents-in-Suit has been willful;

    D. An order permanently enjoining Broadcom from infringing the Patents-in-Suit;

    E. Award of compensatory damages adequate to compensate CCO for Broadcom’s

        infringement of the Patent-in-Suit, in no event less than a reasonable royalty trebled as

        provided by 35 U.S.C. § 284;

    F. Award of CCO’s costs;

    G. Pre-judgment and post-judgment interest on CCO’s award; and

    H. All such other and further relief as the Court deems just or equitable.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Fed. R. Civ. P., Plaintiff CCO hereby demands trial by jury in

this action of all claims so triable.



                                                   Respectfully Submitted,

February 9, 2021                               By: /s/ Raymond W. Mort, III
                                                  Dmitry Kheyfits
                                                  dkheyfits@kblit.com
                                                  Brandon G. Moore
                                                  bmoore@kblit.com
                                                  Daniel Sokoloff (Pro Hac Vice to be filed)
                                                  dsokoloff@kblit.com
                                                  KHEYFITS BELENKY LLP
                                                  108 Wild Basin Road, Suite 250
                                                  Austin, TX 78746
                                                  Tel: 737-228-1838
                                                  Fax: 737-228-1843

                                                   Andrey Belenky
                                                   New York State Bar No. 4524898
                                                   abelenky@kblit.com


                                                 18
Case 6:21-cv-00136-ADA Document 1 Filed 02/09/21 Page 19 of 19




                               Hanna G. Cohen (Pro Hac Vice to be filed)
                               New York State Bar No. 4471421
                               hgcohen@kblit.com
                               KHEYFITS BELENKY LLP
                               1140 Avenue of the Americas, 9th Floor
                               New York, New York 10036
                               Tel. (212) 203-5399
                               Fax. (212) 203-6445

                               Raymond W. Mort, III
                               Texas State Bar No. 00791308
                               raymort@austinlaw.com
                               THE MORT LAW FIRM, PLLC
                               100 Congress Ave, Suite 2000
                               Austin, TX 78701
                               Tel/Fax: (512)-677-6825

                               Attorneys for Plaintiff
                               Computer Circuit Operations LLC.




                              19
